CORRECTED OPINION

PER CURIAM.
We withdraw the slip opinion filed on July 7, 1999, and substitute the following-opinion.
The state appeals an order granting defendant Wayne Jacobs’ motion to suppress his arrest and any physical evidence which led to charges filed against him for possession of cocaine and tampering with evidence. The trial court’s ruling comes to us with a presumption of correctness. McNamara v. State, 357 So.2d 410 (Fla.1978). From the record before us, we find there was evidence to support the trial court’s finding that the officer’s consensual encounter with defendant turned into an unlawful seizure when the officer demanded (without basis in fear for his own safety) to see what was in Jacobs’ hand. See Doney v. State, 648 So.2d 799 (Fla. 4th DCA 1994), rev. denied, 659 So.2d 272 (Fla.1995).
STONE, POLEN and GROSS, JJ., concur.